*** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***




                                                                  Electronically Filed
                                                                  Supreme Court
                                                                  SCWC-XX-XXXXXXX
                                                                  05-APR-2021
                                                                  07:59 AM
                                                                  Dkt. 18 MO



                               SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                             STATE OF HAWAIʻI,
                      Respondent/Plaintiff-Appellee,

                                       vs

     STACY EDWARD HARDOBY, also known as STACY EDWARD CAUSEY,
                 Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 2CPC-XX-XXXXXXX(4))

                         MEMORANDUM OPINION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Petitioner/Defendant-Appellant Stacy Edward Hardoby

 (Hardoby) was convicted by a jury of two counts: Count 1 — first

 degree unauthorized entry into a motor vehicle; and Count 2 —

 felony abuse of a family or household member.             Both convictions

 arose from a dispute between Hardoby and his longtime girlfriend.

            The incident giving rise to Hardoby’s convictions

 occurred when Hardoby’s girlfriend was seated in her parked car

 and Hardoby reached through the open window to strangle her with
   *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



his hands.    At the trial, Hardoby requested a merger instruction

and a special interrogatory on the issue of merger of offenses,

but the Circuit Court of the Second Circuit (circuit court)

concluded that the offenses did not merge and denied his request.

           Hardoby appealed his conviction to the Intermediate

Court of Appeals (ICA) and argued that the circuit court erred

by not providing the jury with a merger instruction because the

offenses that he was charged with arose from the same factual

circumstances and were part of a continuing course of conduct.

The ICA reasoned that because Hardoby could have committed the

offenses separately, the offenses did not merge.              The ICA

entered a Summary Disposition Order (SDO) affirming the circuit

court’s judgment.

           Hardoby timely filed a motion for reconsideration to

the ICA based on this court’s decision in State v. Lavoie, 145

Hawaiʻi 409, 432-33, 453 P.3d 229, 252-53 (2019), which was

issued the same day as the ICA’s SDO in Hardoby’s case.                 Hardoby

argued that, in Lavoie, this court rejected an analysis that was

similar to the ICA’s analysis in his case and reaffirmed the

rule that a defendant has a constitutional right to have the

merger question determined by a jury.           However, the ICA denied

Hardoby’s motion and entered its judgment on appeal.

           In his application for writ of certiorari, Hardoby

                                       2
    *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



argues that the circuit court erred in refusing to give the jury

a merger instruction and that the only remedy for this error is

to vacate both of his convictions and remand for a new jury

trial.

            Pursuant to Hawaiʻi Revised Statutes (HRS)

§ 701-109(1)(e) (2014),1 a defendant cannot be convicted of more

than one offense if the offense is continuous and the

defendant’s course of conduct was uninterrupted.               As we stated

in Lavoie, 145 Hawaiʻi at 432, 453 P.3d at 252, “the jury is

tasked with making the factual determination of whether two

offenses merged.”         Thus, the circuit court erred by failing to

instruct the jury to determine whether Hardoby had “one

intention, one general impulse, and one plan to commit both

offenses.”     See id. at 433, 453 P.3d at 253.          Consequently, the

ICA erred both by affirming the circuit court’s judgment and by

1     HRS § 701-109(1)(e) provides in relevant part,

                  Method of prosecution when conduct establishes an
            element of more than one offense. (1) When the same conduct
            of a defendant may establish an element of more than one
            offense, the defendant may be prosecuted for each offense
            of which such conduct is an element. The defendant may not,
            however, be convicted of more than one offense if:

                    . . . .

                    (e)   The offense is defined as a continuing course
                          of conduct and the defendant’s course of
                          conduct was uninterrupted, unless the law
                          provides that specific periods of conduct
                          constitute separate offenses.

(Emphasis added.)


                                        3
   *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



denying Hardoby’s motion for reconsideration in light of Lavoie.

           However, Hardoby is incorrect that the only available

remedy for the error is to vacate both of his convictions and

remand for a new trial.       The erroneous omission of the merger

instruction does not change the fact that the jury found that

Respondent/Plaintiff-Appellee State of Hawaiʻi (the State) proved

both counts.    Pursuant to HRS § 701-109(1), the State could

prosecute Hardoby for each count — the merger error merely

precludes the entry of judgment of conviction on both counts.

Therefore, the remedy for the circuit court’s error is to remand

to the circuit court and allow the State the option to dismiss

one of the two counts and maintain the judgment of conviction

and sentence on the other, or, to retry Hardoby on both counts

with a merger instruction.

           Accordingly, we vacate the ICA’s December 18, 2019

Judgment on Appeal and remand to the circuit court for further

proceedings consistent with this opinion.

                               I.   BACKGROUND

           On September 7, 2017, the State charged Hardoby by

information and complaint with one count of first degree

unauthorized entry into a motor vehicle (UEMV), in violation of




                                       4
    *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



HRS § 708-836.5 (2014)2 and one count of felony abuse of a family

or household member (felony abuse), in violation of HRS

§ 709-906(1) and/or (8) (2014).3            The charges4 arose from an

incident that occurred on September 5, 2017, when Hardoby

allegedly reached into the driver’s side window of his

girlfriend’s parked car and choked her with his hands.




2     HRS § 708-836.5 (2014) provides in relevant part:

                  Unauthorized entry into motor vehicle in the first
            degree. (1) A person commits the offense of unauthorized
            entry into motor vehicle in the first degree if the person
            intentionally or knowingly enters or remains unlawfully in
            a motor vehicle, without being invited, licensed, or
            otherwise authorized to enter or remain within the vehicle,
            with the intent to commit a crime against a person or
            against property rights.

                  (2) Unauthorized entry into motor vehicle in the
            first degree is a class C felony.

3     HRS § 709-906 (2014) provides in relevant part:

                  Abuse of family or household members; penalty. (1) It
            shall be unlawful for any person . . . to physically abuse
            a family or household member[.]
                  For the purposes of this section, “family or
            household member” means spouses . . . persons in a dating
            relationship . . . persons who have a child in common[.]

                  . . . .

                  (8) Where the physical abuse consists of
            intentionally or knowingly impeding the normal breathing or
            circulation of the blood of the family or household member
            by applying pressure on the throat or the neck, abuse of a
            family or household member is a class C felony.

4     Hardoby was also charged with assault in the third degree, but that
count was dismissed with prejudice and never presented to the jury.



                                        5
     *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



A.     Circuit Court Proceedings

             At Hardoby’s trial,5 the jury heard testimony from the

complaining witness (the CW), who was Hardoby’s former

girlfriend of eight years and the mother of his child.                 As

relevant here, the CW testified that the incident occurred while

she was sitting in the driver’s seat of her parked car and

having a heated discussion with Hardoby, who was standing

outside of the car and near her open door.              The CW shut her car

door and told Hardoby that she would talk to him later.                 Hardoby

reached into the car through the open driver’s side window and

started to choke the CW using his body and arms, putting her

into a headlock.       Then, Hardoby started to choke the CW’s neck

with his left hand, which lasted between ten and fifteen seconds.

Finally, Hardoby punched the CW on the left side of her face and

left the parking lot.

             During the settlement of jury instructions, Hardoby

requested a merger instruction and filed a proposed jury

instruction and special interrogatory on the issue of merger of

offenses.     The requested jury instruction provided that Hardoby

could only be convicted of both offenses if the prosecution

proved beyond a reasonable doubt that Hardoby (1) “did not

commit the offense of Unauthorized Entry into a Motor Vehicle in

5      The Honorable Richard T. Bissen, Jr. presided.


                                         6
   *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



the First Degree in Count 1 and Abuse of [a] Family [or]

Household Member in Count 2 as part of a continuing and

uninterrupted course of conduct[;]” and (2) “committed the

offense of Unauthorized Entry into a Motor Vehicle in the First

Degree in Count 1 and Abuse of a Family [or] Household Member in

Count 2 with separate and distinct intents, rather than acting

with one intention, one general impulse, and one plan to commit

both offenses[.]”

           The State opposed the instruction, arguing that the

offenses did not merge because Hardoby could have committed the

UEMV offense without actually committing felony abuse, so long

as Hardoby intended to commit a crime.           Hardoby disagreed,

arguing that a merger instruction was appropriate because

Hardoby’s actions consisted of a continuous course of conduct

with one intent.     The circuit court agreed with the State that

the offenses did not merge because each has “separate” and

“[d]istinct elements” that “exist in one and not in the other.”

Consequently, the circuit court denied Hardoby’s request for a

merger instruction and a special interrogatory.

           The jury found Hardoby guilty of both counts.              The

circuit court sentenced Hardoby to concurrent terms of four

years’ probation for the UEMV count and five years’ probation

for the felony abuse count.        The circuit court also ordered that


                                       7
     *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



Hardoby serve one year in jail as a condition of his probation.

B.     ICA Proceedings

             Hardoby appealed to the ICA.          On appeal, Hardoby

argued that the circuit court erred by refusing to instruct the

jury on the law of merger and that, pursuant to

HRS § 701-109(1)(e) (2014),6 he could not be convicted of both

UEMV and felony abuse if his actions in committing the offenses

were “simultaneous and part of a continuing course of conduct.”

Hardoby further argued that whether his offenses were part of a

continuing course of conduct was a question for the jury to

decide.     Accordingly, Hardoby maintained that the circuit

court’s jury instructions were erroneous and that the proper

remedy was for the case to be remanded for a new trial on both

counts.

             The ICA affirmed the circuit court’s judgment of

conviction and held that the circuit court did not err in

refusing to give the requested jury instruction and

interrogatory.       The ICA cited State v. Hoopii, 68 Haw. 246, 251,

710 P.2d 1193, 1197 (1985), where this court rejected a claim

that the offense of kidnapping merged with the offenses of rape

and sodomy and held that kidnapping was still a separate offense.

The ICA noted that in Hardoby’s case, the circuit court engaged

6      See supra note 1 for the relevant text of HRS § 701-109(1)(e).


                                         8
   *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



in an analysis similar to the Hoopii court when it reasoned that

the offenses of UEMV and felony abuse have separate elements

“that exist in one and not in the other.”            The ICA similarly

reasoned that Hardoby did not need to strangle the CW to be

convicted of UEMV or to have entered the CW’s vehicle to be

convicted of felony abuse.        Thus, the ICA concluded that the

offenses did not merge and the circuit court did not err in

refusing to give the requested jury instruction and

interrogatory.

           Hardoby timely filed a motion for reconsideration.                   In

his motion, Hardoby argued that it was for the jury to determine

whether the UEMV and felony abuse offenses merged.              Hardoby

cited this court’s decision in Lavoie, 145 Hawaiʻi at 432-33, 453

P.3d at 252-53, issued the same day as the ICA’s SDO in

Hardoby’s case, which reaffirmed the rule that a defendant has a

constitutional right to have the merger question determined by a

jury.   Hardoby argued that, in Lavoie, this court rejected an

analysis that was similar to the ICA’s analysis in this case,

noting that “[t]rial courts are not tasked with making factual

findings regarding when each offense occurred or whether the

defendant’s conduct constitutes an uninterrupted continuous

course of conduct; the jury makes such determinations.               Id. at

433, 453 P.3d at 253).

                                       9
     *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***




             The ICA denied Hardoby’s motion because it concluded

that “Hardoby has not presented any points of law or fact the

court has overlooked or misapprehended.”             See Hawaiʻi Rules of

Appellate Procedure (HRAP) Rule 40(b) (2000) (providing that a

motion for reconsideration “shall state with particularity the

points of law or fact that the moving party contends the court

has overlooked or misapprehended”).            On December 18, 2019, the

ICA entered its judgment on appeal.

                          II.    STANDARDS OF REVIEW

A.     Conclusions of Law

             Conclusions of law are reviewed de novo under the

right/wrong standard of review.           Maria v. Freitas, 73 Haw. 266,

270, 832 P.2d 259, 262 (1992).

B.     Jury Instructions

             The propriety of jury instructions is a question of

law reviewed de novo using the following standard: whether,

“when read and considered as a whole, the instructions given are

prejudicially insufficient, erroneous, inconsistent, or

misleading.”      State v. Bovee, 139 Hawaiʻi 530, 537, 394 P.3d 760,

767 (2017) (quoting State v. Frisbee, 114 Hawaiʻi 76, 79, 156

P.3d 1182, 1185 (2007)).




                                        10
   *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



                             III.    DISCUSSION

           Hardoby argues that because UEMV can “encompass a

continuing course of conduct[,]” he cannot be convicted of both

UEMV and felony abuse unless the trier of fact determines that

the offenses were not part of a continuous course of conduct.

For that reason, Hardoby maintains that the ICA erred by

concluding that a merger instruction was not required.

           We have previously addressed this precise issue:

                 Generally, “[w]hen the same conduct of a defendant
           may establish an element of more than one offense, the
           defendant may be prosecuted for each offense of which such
           conduct is an element.” HRS § 701-109(1) (2014). A
           “defendant may not, however, be convicted of more than one
           offense if ... [t]he offense is defined as a continuing
           course of conduct and the defendant’s course of conduct was
           uninterrupted, unless the law provides that specific
           periods of conduct constitute separate offenses.” HRS
           § 701-109(1)(e). Thus, this court has concluded that only
           one crime is committed when “(1) there is but one intention,
           one general impulse, and one plan, (2) the two offenses are
           part and parcel of a continuing and uninterrupted course of
           conduct, and (3) the law does not provide that specific
           periods of conduct constitute separate offenses.” State v.
           Hoey, 77 Hawaiʻi 17, 38, 881 P.2d 504, 525 (1994).

Lavoie, 145 Hawaiʻi at 431, 453 P.3d at 251 (emphasis added).

The factual determination of whether a defendant acted with “one

intention, one general impulse, and one plan” must be made by

the trier of fact.      Id. at 433, 453 P.3d at 252 (quoting State v.

Matias, 102 Hawaiʻi 300, 305, 75 P.3d 1191, 1196 (2003)); accord

Hoey, 77 Hawaiʻi at 38, 881 P.2d at 525.           Thus, Hardoby may not

be convicted of more than one offense if: (1) either of the

offenses he was charged with are defined as a continuing course

                                      11
      *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



of conduct; and (2) his course of conduct was continuing and

uninterrupted; (3) so long as the statute does not provide that

specific periods of conduct constitute separate offenses.                   See

Lavoie, 145 Hawaiʻi at 431, 453 P.3d at 251.

              A threshold issue is whether either of the offenses

Hardoby was charged with “is defined as a continuing course of

conduct[.]”       See HRS § 701-109(1)(e).7         “Whether a particular

criminal offense can be charged as a continuous offense is a

question of law.”         Lavoie, 145 Hawaiʻi at 431, 453 P.3d at 251.

“The test for whether a crime can be charged as a continuous

offense is whether the statute precludes charging an offense as

a continuous offense, and whether the element(s) of the offense

may constitute a continuous, unlawful act or series of acts[.]”

Id.

              Here, Hardoby was charged with UEMV and the language

of the statute does not preclude UEMV from being charged as a

continuous crime.         A person commits the offense of UEMV if he

“intentionally or knowingly enters or remains unlawfully in a

motor vehicle, without being . . . authorized to enter or remain

within the vehicle, with the intent to commit a crime against a

person or against property rights.”             HRS § 708-836.5(1)

(emphasis added).         Thus, the language of HRS § 708-836.5(1)

7       See supra note 1 for the relevant text of HRS § 701-109(1)(e).


                                         12
   *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



criminalizes a range of conduct that spans from a brief,

unauthorized entry into a vehicle to remaining in the vehicle

over a longer period of time.         See State v. Faria, 100 Hawaiʻi

383, 389, 60 P.3d 333, 339 (2002) (holding that “for purposes of

the UEMV statute, ‘entry’ is defined as the least intrusion into

a motor vehicle with the whole physical body, with any part of

the body, or with any instrument appurtenant to the body

introduced for the purpose of committing a crime against a

person or against property rights.”) (footnote omitted); State v.

Lagat, 97 Hawaiʻi 492, 502, 40 P.3d 894, 904 (2002) (observing

that a person who breaks into a camper seeking shelter may be

charged with UEMV).      Not only does the statute’s plain language

not preclude charging it as a continuing offense, the statute

actually criminalizes the continuing conduct of “remain[ing]

unlawfully in a motor vehicle.”         HRS § 708-836.5(1) (emphasis

added).

           Thus, the offense of UEMV meets the test for a crime

that can be charged as a continuous offense because (1) HRS

§ 708-836.5 does not preclude charging it as a continuous

offense; and (2) the elements of the offense — remaining

unlawfully in a motor vehicle — “may constitute a continuous,




                                      13
    *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***




unlawful act or series of acts[.]”8           See Lavoie, 145 Hawaiʻi at

431, 453 P.3d at 251.

            Both the UEMV and felony abuse charges arose from the

same altercation between Hardoby and the CW.             Whether Hardoby’s

conduct constituted “‘separate and distinct culpable acts or an

uninterrupted continuous course of conduct’ was a question of

fact that was required to be determined by the jury.”                See id.

at 433, 453 P.3d at 253 (quoting Matias, 102 Hawaiʻi at 306, 75

P.3d at 1197).      Accordingly, because the offense of UEMV can be

charged as a continuous offense, it was for the jury — and not

the circuit court — to determine whether Hardoby had “one

intention, one general impulse, and one plan,” and whether UEMV

merged with the offense of felony abuse.            See id. at 431, 453

P.3d at 251 (quoting Matias, 102 Hawaiʻi at 305, 75 P.3d at 1196).

See also Hoey, 77 Hawaiʻi at 38, 881 P.2d at 525 (holding that

“the question whether [the defendant]’s kidnapping offense



8     Moreover, the Legislature’s purpose in enacting the UEMV statute also
supports our determination that UEMV can be charged as a continuous offense.
See State v. Decoite, 132 Hawaiʻi 436, 438, 323 P.3d 80, 82 (2014) (“The test
to determine whether a crime may be charged on a continuous conduct theory is
whether the language, structure, and purpose of the statute reveals a
legislative intent to criminalize continuing conduct.”). According to the
commentary to HRS § 708-836.5, the Legislature added this section to the
Hawaiʻi Penal Code “due to the increased number of car thefts in the State.”
Thus, the Legislature’s decision to criminalize “remain[ing] unlawfully in a
motor vehicle” indicates that the Legislature explicitly considered that UEMV
could be charged as a continuing course of conduct and intended that it would
be a continuous offense in order to reduce the number of auto thefts. See
HRS § 708-836.5(1).


                                       14
    *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



merged into the robbery offense . . . is one of fact that should

have been submitted to the jury.”) (citation and footnote

omitted).

            “The circuit court has the duty and ultimate

responsibility to instruct the jury on the proper and relevant

law.”   Lavoie, 145 Hawaiʻi at 433, 453 P.3d at 253 (citation

omitted).    Because the determination of whether the UEMV and

felony abuse offenses merged was a question of fact for the jury

to decide, the circuit court erred by refusing to provide a

merger instruction and the error was prejudicial.               See id.

(holding that the trial court’s failure to instruct the jury on

the law of merger was prejudicial).           Similarly, the ICA erred in

affirming the circuit court and holding that no merger

instruction was required.9

            Next, we address Hardoby’s claim that the proper

remedy for the merger violation in his case is to remand to the

circuit court for a new trial to allow the jury to determine

whether the charged offenses merge.           In State v. Padilla, the

ICA held that the trial court committed plain error by failing


9     Additionally, the ICA erred by denying Hardoby’s Motion for
Reconsideration. While the ICA did not have the benefit of this court’s
Lavoie decision when it entered its SDO, Hardoby did bring it to the ICA’s
attention in his Motion for Reconsideration and provided a copy of it to the
ICA as an exhibit. Thus, the ICA erred by concluding that Hardoby “has not
provided any points of law or fact the court has overlooked or
misapprehended[]” and denying Hardoby’s Motion for Reconsideration.


                                       15
     *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



to give a merger instruction in regards to firearms charges of

felon-in-possession and place-to-keep.             114 Hawaiʻi 507, 517, 164

P.3d 765, 775 (App. 2007).          The State argued that even if the

trial court erred by failing to instruct the jury on the law of

merger, “a new trial is not necessary because the State could

obviate the error by dismissing either [of the two counts].”                      Id.

The ICA agreed and remanded to the trial court, giving the State

the option of either dismissing one count and retaining the

judgment of conviction and sentence on the non-dismissed count,

or, retrying the defendant on both counts “with an appropriate

merger instruction.”        Id. at 518, 164 P.3d at 776.

             According to Hardoby, the remedy of allowing the State

to dismiss one of the two charges and maintain the judgment of

conviction and sentence on the other is only available if the

State concedes the merger instruction error and requests to

dismiss one of the counts.10

             Hardoby is incorrect that the only remedy available in

this case is a new trial.          Contrary to Hardoby’s argument, the

ICA’s remedy in Padilla springs from the text of HRS

§ 701-109(1)(e), and not from the State’s willingness to concede


10    In its response to Hardoby’s application for writ of certiorari, the
State maintains that the circuit court did not err by failing to provide a
merger instruction, but requests that if this court disagrees, the State be
permitted to dismiss one of the counts and maintain the judgment of
conviction on the other.


                                        16
   *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



the error on appeal.      See id. at 517, 164 P.3d at 775.             The ICA

considered the plain language of HRS § 701-109(1)(e) which “only

prohibits conviction for two offenses if the offenses merge; it

specifically permits prosecution on both offenses.”              Id.    The

ICA also reasoned that this court had followed a similar

approach in analogous situations.          Id.   (citing Garringer v.

State, 80 Hawaiʻi 327, 334–35, 909 P.2d 1142, 1149–50 (1996)

(remanding and giving the State the option of a new trial to

permit the jury to make the required findings of fact or

consenting to resentencing without the mandatory minimum); State

v. Vanstory, 91 Hawaiʻi 33, 48–49, 979 P.2d 1059, 1074–75 (1999),

superseded by statute on other grounds (remedying a merger

violation by reversing the defendant’s conviction for a lesser

included offense and affirming the defendant’s other

conviction)).

           We agree with the ICA’s reasoning in Padilla.

HRS § 701-109(1)(e) permits the State to prosecute Hardoby for

both UEMV and felony abuse, but if his course of conduct was

continuous and uninterrupted, Hardoby may only be convicted for

one of those offenses.       Here, the jury found Hardoby guilty

beyond a reasonable doubt of both charges.            Accordingly, on

remand we afford the State the option of either dismissing one

of the two charges and maintaining the judgment of conviction

                                      17
   *** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



and sentence on the non-dismissed count, or, retrying Hardoby on

both counts with an appropriate merger instruction.

                              IV.   CONCLUSION

           Accordingly, the ICA’s December 18, 2019 Judgment on

Appeal is vacated and this case is remanded to the circuit court

for further proceedings consistent with this opinion.

           DATED:    Honolulu, Hawaiʻi, April 5, 2021.


Benjamin E. Lowenthal,                     /s/ Mark E. Recktenwald
Deputy Public Defender,
for petitioner                             /s/ Paula A. Nakayama

                                           /s/ Sabrina S. McKenna
Renee Ishikawa Delizo,
(Peter A. Hanano on the brief),            /s/ Michael D. Wilson
Deputy Prosecuting Attorneys,
for respondent                             /s/ Todd W. Eddins




                                      18